Exhibit 10.6

THIS OPTION WILL BE VOID IF NOT EXERCISED PRIOR TO

5:00 P.M., NEW YORK CITY TIME, ON FEBRUARY 27, 2024

OPTION TO PURCHASE

11,962 SHARES OF COMMON STOCK OF

GENCO SHIPPING & TRADING LIMITED

PURSUANT TO THE GENCO SHIPPING & TRADING LIMITED 2015 EQUITY INCENTIVE PLAN

GRANT DATE:  February 27, 2018

This certifies that, for value received, Apostolos Zafolias (the “Holder”), is
entitled to purchase from Genco Shipping & Trading Limited, a Marshall Islands
corporation (the “Company”), subject to the terms and conditions hereof and the
Plan, at any time before 5:00 p.m., New York time, on February 27, 2024, the
number of fully paid and non-assessable shares of Common Stock set forth above
at the Exercise Price (as defined herein).  The Exercise Price and the number
and kind of shares purchasable hereunder are subject to adjustment from time to
time as provided in Section 3.1 of this Option Agreement.  The initial Exercise
Price shall be $13.69.  In the event of any conflict between the terms hereof
and the Plan, the terms of this Agreement shall control.

ARTICLE I

 

DEFINITIONS

Section 1.1      Definition of Terms.  As used in this Agreement, the following
capitalized terms shall have the following respective meanings:

(a)        “Business Day” means any day on which commercial banks are not
authorized or permitted to close in the City of New York, Borough of Manhattan.

(b)        “Company” has the meaning set forth in the preamble.

(c)        “Date of Grant” means February 27, 2018.

(d)        “Exercise Date” means any date, on or prior to the expiration of the
Exercise Period, on which the Holder exercises the right to purchase the Option
Exercise Shares, in whole or in part, pursuant to and in accordance with the
terms and conditions described herein.

(e)        “Exercise Period” has the meaning set forth in Section 2.2(c) hereof.

(f)        “Exercise Price” has the meaning set forth in Section 2.1(a) hereof.

(g)        “Governmental Authority” means any (i) government, (ii) governmental
or quasi- governmental authority of any nature (including any governmental
agency, branch,







--------------------------------------------------------------------------------

 



department, official or entity and any court or other tribunal) or (iii) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature, in
each case, whether federal, state, local, municipal, foreign, supranational or
of any other jurisdiction.

(h)        “Holder” has the meaning set forth in the preamble.

(i)         “Immediate Family Members” has the meaning set forth in Section 4.1
hereof.

(j)         “Law” means all laws, statutes, rules, regulations, codes,
injunctions, decrees, orders, ordinances, registration requirements, disclosure
requirements and other pronouncements having the effect of law of the United
States, the Republic of the Marshall Islands, any foreign country or any
domestic or foreign state, county, city or other political subdivision or of any
Governmental Authority.

(k)        “Option Exercise Shares” means the shares of Common Stock issued upon
the applicable exercise of the Option or a portion of the Option.

(l)         “Person” means any individual, firm, corporation, partnership,
limited partnership, limited liability company, association, indenture trustee,
organization, joint stock company, joint venture, estate, trust, governmental
unit or any political subdivision thereof, or any other entity.

(m)       “Plan” means the Company’s 2015 Equity Incentive Plan, as amended from
time to time.

(n)        “Pro Rata Portion of the Option” has the meaning set forth in
Section 2.3(c)(i).

(o)        “Service” means a continuous time period during which the Holder is
at least one of the following:  an employee or a director of, or a consultant
to, the Company.

Section 1.2      Rules of Construction.

(a)        The singular form of any word used herein, including the terms
defined in Section 1.1 hereof, shall include the plural, and vice versa.  The
use herein of a word of any gender shall include correlative words of all
genders.

(b)        Unless otherwise specified, references to Articles, Sections and
other subdivisions of this Agreement are to the designated Articles, Sections
and other subdivision of this Agreement as originally executed.  The words
“hereof,” “herein,” “hereunder” and words of similar import refer to this
Agreement as a whole.

(c)        References to “$” are to dollars in lawful currency of the United
States of America.







--------------------------------------------------------------------------------

 



ARTICLE II

 

TERMS AND EXERCISE OF OPTION

Section 2.1      Exercise Price.  The Company hereby grants to the Holder a
non-qualified stock option (the “Option”) for the purchase of the number of
shares of Common Stock, at the price of $13.69 per share (as the same may be
hereafter adjusted in accordance herewith, the “Exercise Price”), specified on
the first page of this Option Agreement.

Section 2.2      Exercise Period.  Subject to the further provisions of this
Agreement, the Option shall be exercisable as follows:

(a)        Subject to Section 2.2(b), the Option shall become exercisable with
respect to a number of whole shares equal to one-third (1/3) of the shares
subject to the Option on each of the first three (3) anniversaries of February
27, 2018 (rounding down to the nearest whole share on each of the first two
(2) anniversaries and rounding up on the third (3rd) anniversary).  Each such
anniversary is referred to as a “Vesting Date.”

(b)        In the event of a Change in Control, the Option shall become
exercisable in full if the Participant’s Service with the Company is terminated
by the Company without cause, as defined in the Plan, within 12 months after the
date of such Change in Control (to the extent not previously vested or
exercisable in accordance with Section 2.2(a) or Section 2.3(b) or (c));
provided, however that if this award is not assumed, continued, or substituted
for an equivalent award by the acquirer in such Change in Control, then the
Option will fully vest upon the consummation of the Change in Control.

(c)        The Option may be exercised by the Holder thereof, in whole or in
part (but not as to a fractional share of Common Stock), at any time and from
time to time after the Option becomes exercisable in accordance with
Sections 2.2(a),  2.2(b), or 2.3 hereof, and prior to 5:00 P.M., New York time
on the sixth (6th) anniversary hereof, unless terminated earlier pursuant to
this Agreement or the Plan (the “Exercise Period”).  To the extent that the
Option or a portion thereof is not exercised prior to the expiration of the
Exercise Period, it shall be automatically cancelled with no action by any
Person, and with no further rights thereunder, upon such expiration.

Section 2.3      Termination of Service.

(a)        If the Holder’s Service is terminated for cause, as defined in the
Plan, the Option, to the extent not theretofore exercised, shall terminate upon
the Holder’s termination of Service.

(b)        Except as provided in Section 2.2(b) hereof, if the Holder’s Service
is terminated by the Company without cause, as defined in the Plan, then the
Option shall become exercisable with respect to that number of shares with
respect to which the Option would otherwise become exercisable on the next
Vesting Date in addition to the portion of the Option which is already
exercisable as of the date of termination.  The Option, to the extent
exercisable as of the date of termination (including, but not limited to, the
portion of the Option described the preceding sentence), shall remain
exercisable until the one year anniversary of such







--------------------------------------------------------------------------------

 



termination (but in no event beyond the expiration of the Exercise Period), and
the Option, to the extent not exercisable as of the date of termination, shall
expire as of the date of termination.

(c)        If the Holder’s Service is terminated due to the Holder’s death or
disability (as defined below), then the Pro Rata Portion of the Option (as
defined below) shall become exercisable as of such date in addition to the
portion of the Option which is already exercisable as of such date.  The Option,
to the extent exercisable as of the date of termination (including, but not
limited to, the Pro Rata Portion of the Option), shall remain exercisable until
the one year anniversary of such termination (but in no event beyond the
expiration of the Exercise Period), and the Option, to the extent not
exercisable as of the date of termination, shall expire as of the date of
termination.  For the purposes of this Section 2.3(c):

(i)         The “Pro Rata Portion of the Option” shall mean that number of
shares with respect to which the Option would become exercisable on the next
Vesting Date multiplied by a fraction, the denominator of which is twelve
(12) and the numerator of which is the number of completed months (measured from
the day of the month of the Vesting Date to the same day of the following month)
between the immediately preceding Vesting Date (or the Date of Grant, if there
is no preceding Vesting Date) and the date of termination of Service.

(ii)       “Disability” shall mean any physical or mental condition that would
qualify the Holder for a disability benefit under the long-term disability plan
maintained by the Company or, if there is no such plan, a physical or mental
condition that prevents the Holder from performing the essential functions of
the Holder’s position (with or without reasonable accommodation) for a period of
six (6) consecutive months.  The existence of a disability shall be determined
by the Company.

(d)        If the Holder’s Service is terminated other than as set forth above,
the Holder may exercise the Option (i) only to the extent that the Holder was
entitled to exercise the Option on the termination of Service date; and
(ii) exercise must occur within three (3) months after termination of Service
but in no event after the original expiration date of the Option.

Section 2.4      Method of Exercise.

(a)        Subject to the terms of this Agreement and the Plan, the vested
portion of this Option may be exercised in accordance with the terms of Section
2.3 of the Plan, in whole or in part, and the Exercise Price may be paid by one
or more of the following methods: (i) certified or official bank check (or
equivalent thereof acceptable to the Company or its exchange agent), (ii) with
the consent of the Administrator, delivery of shares of Common Stock having a
Fair Market Value (determined as of the Exercise Date) equal to all or part of
the Exercise Price, or (iii) at the sole discretion of the Administrator and to
the extent permitted by law and consistent with the terms of the Plan, such
other consideration as the Administrator may from time to time prescribe.  The
issuance of any shares shall be subject to Section 3.5 of the Plan with respect
to withholding of taxes and the Company may appropriately reduce the number of
Option Exercise Shares in order to satisfy any withholding obligation.







--------------------------------------------------------------------------------

 



(b)        Any exercise of the Option pursuant to the terms of this Agreement
shall be irrevocable and shall constitute a binding agreement between the Holder
and the Company, enforceable in accordance with its terms.

Section 2.5      Issuance of Common Stock.

(a)        Upon exercise of the Option pursuant to Section 2.4, the Company
shall promptly at its expense, and in no event later than five (5) Business Days
thereafter, cause to be issued to the Holder of the Option a certificate or
certificates of the total number of whole shares of Common Stock for which the
Option is being exercised, subject to Section 2.4(a) (as the same may be
hereafter adjusted pursuant to Section 3.1) in such denominations as are
requested by the Holder, or shall establish an account evidencing ownership of
such shares of Common Stock in uncertificated form.

(b)        Notwithstanding the five (5) Business Day period described in
Section 2.5(a), the Option Exercise Shares shall be deemed to have been issued
to the Holder at the time at which all of the conditions to such exercise have
been fulfilled, and the Holder shall be deemed for all purposes to have become
the holder of such Option Exercise Shares at such time.

Section 2.6      Reservation of Shares.  The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock
solely for the purpose of issuance upon the exercise of the Option, a number of
shares of Common Stock equal to the aggregate Option Exercise Shares issuable
upon the exercise of the Option.  The Company shall use commercially reasonable
efforts to take all such actions as may be necessary to assure that all such
shares of Common Stock may be so issued without violating the Company’s
governing documents or any requirements of any national securities exchange upon
which shares of Common Stock may be listed.  The Company shall not take any
action which would cause the number of authorized but unissued shares of Common
Stock to be less than the number of such shares required to be reserved
hereunder for issuance upon exercise of the Option.

Section 2.7      Fractional Shares.  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to issue
any fraction of a share of its capital stock in connection with the exercise of
the Option, and in any case where the Holder would, except for the provisions of
this Section 2.7, be entitled under the terms of the Option to receive a
fraction of a share upon the exercise of the Option, the Company shall, upon the
exercise of the Option, issue or cause to be issued only the largest whole
number of Option Exercise Shares issuable upon such exercise (and such fraction
of a share will be disregarded, and the Holder shall not have any rights to be
entitled to any payment with respect to such fraction of a share).

Section 2.8      Public Offering.  Notwithstanding any other provision hereof,
if an exercise of any portion of the Option is to be made in connection with a
registered public offering or the sale of the Company, the exercise of any
portion of such Option may, at the election of the holder thereof, be
conditioned upon the consummation of such registered public offering or sale of
the Company, in which case such exercise shall be deemed to be effective
concurrently with the consummation of such transaction.







--------------------------------------------------------------------------------

 



Section 2.9      Close of Books; Par Value.  The Company shall not close its
books against the transfer of any Option or any Option Exercise Shares in any
manner which interferes with the timely exercise of such Option.  The Company
shall use commercially reasonable efforts to, from time to time, take all such
action as may be necessary to assure that the par value per share of the
unissued shares of Common Stock acquirable upon exercise of each Option is at
all times equal to or less than the Exercise Price then in effect.

Section 2.10    Payment of Taxes.  The Company shall not be required to pay any
tax or other charge imposed in respect of any transfer involved in the issue and
delivery of any shares of Common Stock (including certificates therefor) or
payment of cash or other property to any recipient other than the Holder of the
Option surrendered upon the exercise of an Option, and in case of such transfer
or payment, the Company shall not be required to issue or deliver any shares or
pay any cash until (a) such tax or charge has been paid or an amount sufficient
for the payment thereof has been delivered to the Company or (b) it has been
established to the Company’s satisfaction that any such tax or other charge that
is or may become due has been paid.

ARTICLE III

 

OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF OPTIONS

Section 3.1      Adjustment.  The Option will be subject to the provisions of
Section 3.6 of the Plan.  In addition, in the event of any extraordinary cash
dividend, the terms of the Option and/or the number of Options shall be adjusted
by the Administrator, as appropriate (in accordance with the adjustment
principles underlying Section 3.6), in order to reduce the Exercise Price, to
the extent permissible without violating Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), by an amount equal to the value per share
of such dividend and, in the event such a reduction is impermissible, to
increase the number of shares for which the Option is exercisable (without
violating Section 409A of the Code) so as to preserve the intrinsic value of the
Option as of immediately preceding such dividend.

Section 3.2      Transfer of the Option.  The Option shall only be assignable or
transferable by will or by the laws of descent and distribution, subject to any
transfer restrictions set forth in the Company’s Articles of Incorporation;
provided, that the Holder may transfer all or a portion of the Option to (A) the
Holder’s spouse, children or grandchildren (“Immediate Family Members”), (B) a
trust or trusts for the exclusive benefit of such Immediate Family Members, or
(C) other parties approved by the Company; provided, however, that no such
transfer may be for consideration.

Section 3.3      No Rights or Liability as Stockholder.  Nothing contained in
this Agreement shall be construed as conferring upon the Holder or his, her or
its transferees the right to vote or to receive dividends or to consent or to
receive notice as a stockholder in respect of any meeting of stockholders for
the election of directors of the Company or of any other matter, or any rights
whatsoever as stockholders of the Company.  The consent of any Holder shall not
be required with respect to any action or proceeding of the Company and no
Holder shall have any right not expressly conferred hereunder.  No holder, by
reason of the ownership or possession of this Option shall have any right to
receive any cash dividends, stock dividends,







--------------------------------------------------------------------------------

 



allotments or rights or other distributions paid, allotted or distributed or
distributable to the holders of Common Stock prior to, or for which the relevant
record date preceded, the date of the exercise of this Option.  No provision
hereof and no mere enumeration herein of the rights or privileges of the Holder
shall give rise to any liability of such holder for the Exercise Price hereunder
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

Section 3.4      No Restrictive Legends.  No legend shall be stamped or
imprinted on any stock certificate for Common Stock issued upon the exercise of
any Option and or stock certificate issued upon the direct or indirect transfer
of any such Common Stock.

Section 3.5      Cancellation of the Option.  If the Company shall purchase or
otherwise acquire the Option, this Agreement shall thereupon be cancelled and
retired.  The Company shall cancel all Options surrendered, and accepted, for
exchange, substitution, transfer or exercise in whole or in part.

Section 3.6      Equitable Best Net.

(a)        Notwithstanding any other provisions in this Agreement, in the event
that any payment or benefit received or to be received by the Holder (including,
but not limited to, any payment or benefit received in connection with a change
in control of the Company or the termination of the Holder’s employment, whether
pursuant to the terms of this Agreement or any other plan, program, arrangement
or agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will only
be reduced if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Holder would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(b)        In the case of a reduction in the Total Payments, the Total Payments
will be reduced in the following order:  (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with







--------------------------------------------------------------------------------

 



amounts that are payable last reduced first, will next be reduced; (iv) payments
and benefits due in respect of any equity valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata.  Any reductions
made pursuant to each of clauses (i)-(v) above will be made in the following
manner: first, a pro-rata reduction of cash payments and payments and benefits
due in respect of any equity not subject to Section 409A, and second, a pro-rata
reduction of cash payments and payments and benefits due in respect of any
equity subject to Section 409A as deferred compensation.

(c)        For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which the Holder shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) selected by the accounting firm which was, immediately prior to
the change in control, the Company’s independent auditor (the “Auditor”), does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including, but not limited to, by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
will be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.  All determinations required by this Section 3.6 will be at the expense of
the Company.

ARTICLE IV

 

MISCELLANEOUS PROVISIONS

Section 4.1      Binding Effects; Benefits.  This Agreement shall inure to the
benefit of and shall be binding upon the Company and the Holder and their
respective heirs, legal representatives, successors and assigns.  Nothing in
this Agreement, expressed or implied, is intended to or shall confer on any
person other than the Company and the Holder, or their respective heirs, legal
representatives, successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

Section 4.2      Notices.  Unless a provision herein permits notice by way of a
press release, any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular mail
(return receipt requested, postage prepaid), by private national courier
service, by personal delivery or by facsimile transmission.  Such notice or
communication shall be deemed given (i) if mailed, two (2) days after the date
of mailing, (ii) if sent by national courier service, one Business Day after
being sent, or (iii) if delivered personally, when so delivered, in each case as
follows:







--------------------------------------------------------------------------------

 



if to the Company, to:

Genco Shipping & Trading Limited

299 Park Avenue

New York, New York 10171

Attention:  Chairman of the Board

with copies (which shall not constitute notice) to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention:  Thomas E. Molner

if to Holder, at its address as appears on the books of the Company maintained
for such purpose or as specified in a notice given in accordance with this
Section 4.2.

Section 4.3      Persons Having Rights under this Agreement.  Nothing in this
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holder, any right,
remedy, or claim under or by reason of this Agreement or of any covenant,
condition, stipulation, promise, or agreement hereof.  All covenants,
conditions, stipulations, promises, and agreements contained in this Agreement
shall be for the sole and exclusive benefit of the parties hereto, their
successors and assigns and the Holder.

Section 4.4      Counterparts.  This Agreement may be executed in any number of
original or facsimile or electronic PDF counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

Section 4.5      Effect of Headings.  The section headings herein are for
convenience only and are not part of this Agreement and shall not affect the
interpretation hereof.

Section 4.6      Amendments.  This Agreement may be amended or modified as
provided for under Section 3.1(b) of the Plan.

Section 4.7      No Inconsistent Agreements; No Impairment.  The Company shall
not, on or after the date hereof, enter into any agreement with respect to its
securities which conflicts with the rights granted to the Holder in the Option
or the provisions hereof.  The Company represents and warrants to the Holder
that the rights granted hereunder do not in any way conflict with the rights
granted to holders of the Company’s securities under any other agreements.  The
Company shall not, by amendment of its Articles of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of the Option and in the taking of all such
action as may be necessary in order to preserve the exercise rights of the
Holder against impairment.

Section 4.8      Integration/Entire Agreement.  This Agreement is intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of







--------------------------------------------------------------------------------

 



the agreement and understanding of the Company and the Holder in respect of the
subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the Option.  This Agreement and the Option supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

Section 4.9      Governing Law, Etc.  This Agreement and each Option issued
hereunder shall be deemed to be a contract made under the Laws of the State of
New York and for all purposes shall be governed by and construed in accordance
with the Laws of such State.  Each party hereto consents and submits to the
jurisdiction of the courts of the State of New York and of the federal courts of
the Southern District of New York in connection with any action or proceeding
brought against it that arises out of or in connection with, that is based upon,
or that relates to this Agreement or the transactions contemplated hereby.  In
connection with any such action or proceeding in any such court, each party
hereto hereby waives personal service of any summons, complaint or other process
and hereby agrees that service thereof may be made in accordance with the
procedures for giving notice set forth in Section 4.2 hereof.  Each party hereto
hereby waives any objection to jurisdiction or venue in any such court in any
such action or proceeding and agrees not to assert any defense based on forum
non conveniens or lack of jurisdiction or venue in any such court in any such
action or proceeding.

Section 4.10    Termination.  This Agreement will terminate on the earlier of
(i) such date when the Option has been exercised with respect to all shares
subject thereto, or (ii) the expiration of the Exercise Period.  The provisions
of this Article IV shall survive such termination.

Section 4.11    Waiver of Trial by Jury.  Each party hereto hereby irrevocably
and unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement and the
transactions contemplated hereby.

Section 4.12    Remedies.  The Company hereby agrees that, in the event that the
Company violates any provisions of the Option (including the obligation to
deliver shares of Common Stock upon the exercise thereof), the remedies at law
available to the Holder may be inadequate.  In such event, the Holder shall have
the right, in addition to all other rights and remedies any of them may have, to
specific performance and/or injunctive or other equitable relief to enforce the
provisions of this Agreement.

Section 4.13    Severability.  In the event that any one or more of the
provisions contained in this Agreement, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provisions in every other respect and of the
remaining provisions contained herein and therein shall not be affected or
impaired thereby.

[Signature Page Follows]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

GENCO SHIPPING & TRADING LIMITED

 

 

 

 

 

By:

/s/ John Wobensmith

 

Name:

John Wobensmith

 

Title:

CEO

 

 

 

 

 

/s/ Apostolos Zafolias

 

APOSTOLOS ZAFOLIAS

 



--------------------------------------------------------------------------------